Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2021 has been entered.
  
CLAIMS UNDER EXAMINATION
 Claims 1-18 are pending. Claims 15-16 and 18 have been examined on their merits.

         PRIORITY
          Applicant has claimed priority to KR10-2013-0055158, filed on 15 May 2013.  



WITHDRAWN REJECTIONS

The previous rejections have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTIONS




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Ra et al. (previously cited; Safety of Intravenous Infusion of Human Adipose Tissue-Derived Mesenchymal Stem Cells in Animals and Humans. Stem Cells and Development 20(8) 2011, 1297-1308) in view of Kang et al. (previously cited; Multipotent stem cells derived from human adipose tissue and cellular therapeutic agents comprising the same. US20110171726 A1), Jung et al. (Ex Vivo Expansion of Human Mesenchymal Stem Cells in Defined Serum-Free Media. Stem Cells International Volume 2012, pages 1-21), Furcht et al. (Multipotent Adult Stem Cells And Methods For Isolation. US2018/0110806 with benefit of 11/238234 filed on 29 September 2005), Gjorstrup et. al. (previously cited; Compositions and Methods For Organ Preservation. WO 2010/091226), Tatsumi et al. (Tissue factor triggers procoagulation in transplanted mesenchymal stem cells leading to thromboembolism. Volume 431, Issue 2, 8 February 2013, Pages 203-209) and Ajjan et al. (Effects of Aspirin on Clot Structure and Fibrinolysis Using a Novel In Vitro Cellular System. Arterioscler Thromb Vasc Biol May 2009 712-717) as evidenced by Gruber et al. (Human adipose-derived mesenchymal stem cells: serial passaging, doubling time and cell senescence. Biotechnic & Histochemistry, 87:4, 303-311).



Ra et al. teach adipose tissue-derived mesenchymal stem cells (AdMSCs) represent an attractive and ethical cell source for stem cell therapy (page 1297, first paragraph). With the recent demonstration of MSC homing properties, intravenous applications of MSCs to cell-damaged diseases have increased (Abstract; page 1297, left column, first paragraph). The art discloses “adipose tissue is an accessible, abundant and reliable site for the isolation of adult stem cells suitable for tissue engineering and regenerative medicine applications” (page 1297, right column, first paragraph). Therefore Ra suggests using AdMSCs for the cited applications. Ra discloses a 


The art teaches administration of 5x106 AdMSCs/kg (low-dose), 3.5x107 AdMScs/kg (medium-dose) and 2.5x108 AdMScs/kg (high-dose) in 10 ml saline/kg body weight (page 1299, right column, first paragraph). When examining toxicity and tumorigenicity, the art teaches of hAdMSCs may be safely administered at a concentration of > 2.5x108  with “no-observed-effect” (page 1303, left column, third paragraph; page 1305, right column, fourth paragraph; page 1306, left column, first full paragraph). Examiner notes 2.5x108 cells in 10 mls is 2.5x107 per ml.

As recited above, Ra’s media contains FBS.  

As evidenced by Jung, serum contains the following: EGF, FGF, selenium, ascorbic acid, insulin and hydrocortisone (page 11, right column, section 4.2; Table 1). 

Because the medium disclosed by Ra contains serum, it would also inherently contain insulin, hydrocortisone and FGF.

Ra et al. are silent regarding the diameter of administered cells.

Ra is silent regarding the use of a solution comprising NAC, aspirin and the claimed concentration of selenium.

While Ra’s media would inherently contain FGF, the art is silent regarding whether FGF is bFGF (FGF-2).

Jung teaches MSCs expanded in bFGF supplemented media are smaller and proliferate more rapidly (page 2, left column, last section).

Furcht et al. disclose a method of culturing multipotent adult stem cells (Abstract). The art teaches culturing in medium that contains 5 ng/ml selenium ([0087]; Table 1). As evidenced by Gruber et al., adult adipose derived mesenchymal stem cells are multipotent (page 303, right column, first paragraph).

Kang teaches a method of harvesting mesenchymal stem cells from adipose tissue (Abstract; [0077]). Cells are harvested from adipose and cultured in a K-NAC media (Keratinocyte-SFM media+2 mM NAC+0.2 mM ascorbic acid+0.09 mM calcium+5 ng/ml rEGF+50 μg/ml BPE+5 μg/ml insulin+74 ng/ml hydrocortisone) ([0080]). Therefore Kang teaches culturing cells harvested from adipose tissue in Keratinocyte-SFM media, ascorbic acid, rEGF (hence, EGF), NAC, calcium, insulin and hydrocortisone.

Tatsumi teaches mesenchymal stem cells (MSCs) have shown extreme clinical promise as a therapeutic regenerative system in the treatment of numerous types of diseases, but lethal pulmonary thromboembolism in a patient following the administration of adipose-derived MSCs (ADSCs) have been documented (Abstract). Animal 

Gjorstrup et al. teach a method for reducing and/or preventing stem cell damage and/or death or enhancing stem cell survival (Abstract; page 2 lines 27-29). Said method comprises “contacting the stem cells with a compound of formula A, a compound of any one of formulae 1-49 or I-III, a lipoxin compound, an oxylipin compound, or a combination of aspirin and an omega-3 fatty acid” (page 7 lines 15-17). Gjorstrup teaches these components can be present in a solution in a concentration of 1 nM to 1 M (page 8, lines 15-18). The art teaches doing so during ex vivo culture (page 7, lines 17-18).The art teaches the combination of aspirin and omega-3 fatty acid may be present as a component of a suitable culture medium (page 7, lines 23-26). Said stem 

Ajjan et al. investigate the direct effects of aspirin on fibrin structure/function (Abstract). The art teaches he use of antiplatelet agents for prevention of atherothrombotic events is now well established. A key event in clot formation is the production of thrombin,
which mediates the conversion of fibrinogen into a 3-dimensional network of fibrin fibers, and this is further cross-linked and stabilized by thrombin-activated factor
(F)XIII.3 Clot structure has a role in atherothrombotic disease; clots with thin fibers, small pores, and compact structure are associated with the development of premature and more severe coronary artery disease, which may be related to slower clot lysis of clots (page 712, left column). To address these issues, we investigated the effects of
aspirin on recombinant fibrinogen and clot structure/function using an in vitro cellular system, with acetylation assessed using a monoclonal antibody. The results indicate
that aspirin acetylates fibrinogen and directly affects the structure of the resulting clot and its susceptibility to lysis (page 712, right column, last paragraph). Ajjan et al. analyzes clots made from 0, 1, 10, and 100 mg/L (noted by Examiner to be equivalent to 0 mg/ml, .001 mg/ml, .01 mg/ml or 0.1 mg/ml) aspirin-treated fibrinogen (see Abstract; Figure 3, Figure 5). The art teaches the following (page 717, left column, first full paragraph):
the present study has shown that aspirin alters the phenotype of the fibrin clot leading to the

effects are potentially beneficial. 

Examiner interprets this effect to be dose dependent (see Figure 5).

It would have been obvious to combine the teachings of the prior art by using the claimed components to culture adipose derived mesenchymal stem cells. One would have been motivated use NAC since Kang teaches NAC can be used in medium containing insulin, hydrocortisone, ascorbic acid and EGF to culture stem cells. One would have had a reasonable expectation of success since the Kang reference teach the cited components can be used in cell culture. The skilled artisan would use components that are known for culturing adipose mesenchymal stem cells to culture cells of the same type. One would have expected similar results since both references culture adipose MSCs.
It would have been obvious to also use bFGF since Jung teaches it can be used to culture adipose mesenchymal stem cells. Jung teaches bFGF enhances proliferation. Because Ra uses cells as a therapeutic, one would culture in bFGF to increase the number of stem cells available. One would have had a reasonable expectation of success since Jung teaches exposure to bFGF increases proliferation. One would have expected similar results using all of the claimed components since each reference is directed to culturing mesenchymal stem cells. Claim 15 recites culturing of said stem cells in a medium comprising each of the claimed components will provide cells with the claimed diameter. Each of the claimed components is well known in the prior art for 
It would have been obvious to combine the teachings of the prior art by suspending the cells in a solution containing aspirin. Ra is a directed to intravenous administration of adipose derived mesenchymal stem cells (MSCs).  Tatsumi teaches that although these cells have shown extreme clinical promise, they frequently congregate within the pulmonary circulation after intravenous administration. Tatsumi teaches it is clear that additional interventions are required to weaken the activation of the coagulation pathway that is mediated by cultured MSCs and suggests incorporating the administration of generic anticoagulants. The skilled artisan would try treating with aspirin, an known anticoagulant, since Ajjan teaches it can be used to prevent clot formation and Gjorstrup et al. teach adipose stem cells can be treated with a solution containing aspirin. The skilled artisan would incorporate aspirin to weaken the activation of the coagulation pathway that is mediated by cultured MSCs and prevent thrombosis, as suggested by Tatsumi. Further motivation is provided by Gjorstrup, who teaches doing so can reduce and prevent stem cell damage and death, and enhance stem cell survival. The skilled artisan would want to enhance survival and prevent damage of stem cells used as a therapeutic. One would have had a reasonable expectation of success since Ra uses stem cells derived from adipose tissue and Gjorstrup teaches the stem cells treated may be derived from adipose tissue. As set forth above, Gjorstrup teaches a solution comprising aspiring can be used at any concentration between 1 nM to 1 M. It would have been obvious to use aspirin at a concentration between 0.001 

It would have been obvious to combine the teachings of Ra and Furcht by suspending the cells in a solution containing the claimed amount of selenium. One would have been motivated to do so since Ra cultures adult stem cells and Furcht teaches culturing adult stem cells in 5 ng/ml selenium. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would use a known concentration of a component that is used to culture stem cells. One would have had a reasonable expectation of success since Furcht teaches culturing multipotent adult stem cells with 5 ng/ml selenium and, as evidenced by Gruber, adipose mesenchymal stem cells (as taught by Ra) are adult multipotent stem cells.
The preamble of claim 15 recites the stem cells prepared by the disclosed method “are present as single cells”. The instant specification discloses this is a result of contact with aspirin (i.e. inhibiting aggregation) (page 20, lines 1-3). Because the prior art teaches contacting stem cells with a solution comprising aspirin, a culture containing aspirin would be expected to produce single cells as recited in the preamble of claim 15. 
 while the silent art is silent regarding the ability of aspirin to produce single cells and prevent aggregation and the claimed culture medium to provide cells with the claimed diameter, the following is noted from the MPEP:
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977). 
Therefore claim 15 is rendered obvious (claim 15).
Claim 16 recites the cultured stem cells of step (a) are treated with trypsin. Ra teaches adherent, cultured cells are treated with trypsin to suspend cells (see page 1298, Isolation and culture of hAdMSCs and Flow cytometry analysis). Therefore claim 16 is included in this rejection (claim 16). 

Ra teaches the following (page 1305, left column, fourth paragraph):
….we evaluated the safety of AdMSCs obtained from human adipose tissues in animal models and in a phase I human clinical trial. The hAdMSCs were attached to the bottom of a culture dish, where they grew rapidly and acquired a spindle shape. More than one billon cells were easily obtained at passage 3 or 4 from < 10 g of fat tissue.


Therefore Ra teaches culturing cells up to passage 4. Because the cells are obtained from adipose tissue, the passage 4 cells are interpreted to read on the claim limitation. The claimed stem cell increase is a result of culturing cells in the claimed culture medium. Because the claimed culture medium is rendered obvious, it follows that the stem cells taught by Ra would increase in number as claimed. Therefore claim 18 is included in this rejection (claim 18).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653